Mathews, J.

delivered the opinion of the comb.
In this case the appellant complains of the judgment of the inferior court, in consequence of the appellees having been placed thereby on the hilan or tableau of distribution of the insolvent’s estate as mortgagee, and privileged creditors on the proceeds of sale of a certain tract of land and a negro woman, which they allege was sold by them to said insolvent; and on which they claim the privilege of vendors.
A brief statement of the facts necessarily to be noticed in the decision of the cause is as follows: The ceding debtor owed to the appellees a certain sum of money, and, to secure them in the payment, executed before a notary public a vente it remeré of the above property, on the 21st of November^ 1828, which they resold to him about a year afterwards, on certain terms of credit, for an amount sufficient to cover the original debt, with conventional interest thereon, which had been owing to them by the insolvent. In November, 1829, the appellant obtained a judgment against Petit, previous to his cessio bonorum, which took place in January, 1830, and was placed on the hilan of the latter as a creditor for the amount of the judgment thus obtained.
From this statement of facts, one question alone arises; and that is, to ascertain whether or no the vendors in the vente 'a temeré, acquired a legal title to the property sold under that act, defeasible only by subsequent acts of the parties to the *29contract. For, if they did, in the resale to Petit they acquired the tacit mortgage of vendors on the property reconveyed.
The question, thus proposed, may be settled in a few words by an application of our law relative to insolvency, as found in the Louisiana Code, art. 1982, on the subject of conventional obligations: “No contract made between the debtor and one of his creditors, for the purpose of securing a just debt, shall be set aside, &c.; although the debtor were insolvent to the knowledge of the creditor with whom he contracted; and although the other creditors are injured thereby, if such contract were made more than one year before bringing the suit to avoid it; and if it contain no other cause of nullity than the preference given to one creditor over another.”
It does not appear, by the evidence in this case, that any attempt was made to set aside the contract entered into between t}ie debtor and the appellees, who now . claim a privilege resulting from it within the year prescribed by law. It is true that, by the article 1989, a creditor is allowed one year, after having obtained judgment against the debtor, to institute proceedings to annul fraudulent dispositions, made by the latter, of his property to the prejudice of his creditors. But to give effect to both those articles, the latter must be considered as having reference to fraudulent acts of a debtor, which indicates something more than a bare preference accorded to one of his creditors.
We do 'not discover any error in the judgment of the District Court: And it is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs.